United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
NELLIS AIR FORCE BASE, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0139
Issued: March 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 2, 2015 appellant filed a timely appeal of an October 14, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty.
FACTUAL HISTORY
On April 22, 2015 appellant then a 36-year-old aircraft overhaul leader, filed a traumatic
injury claim (Form CA-1) alleging that on April 21, 2015, while performing aircraft
maintenance, he began to feel lightheaded and vomited several times. He did not stop work.
1

5 U.S.C. § 8101 et seq.

By letter dated April 28, 2015, OWCP advised appellant of the type of evidence needed
to establish his claim, particularly requesting that he submit a physician’s reasoned opinion
addressing the relationship of his claimed condition and specific employment factors.
On April 21, 2015 appellant was treated by Dr. David L. Watson, Board-certified in
emergency medicine, who diagnosed dehydration. Dr. Watson provided discharge instructions
for an upper respiratory infection, diarrhea, allergy, and sinus. He recommended that appellant
stay hydrated and drink frequent sips of clear liquid and follow up with his primary care
physician. Also submitted was a position description and core personnel document for an
aircraft overhaul leader.2
In a decision dated June 5, 2015, OWCP denied appellant’s claim for a traumatic injury
finding that he had failed to establish an injury or medical condition causally related to the
accepted work events.
In an appeal request form dated June 17, 2015, appellant requested reconsideration. In an
undated statement he referenced attached documentation in support of his claim which he
believed would clear up any causal relationship issues. Appellant submitted an Air Force patient
care report dated April 21, 2015, prepared by an emergency medical technician, who treated
appellant for abdominal and gastrointestinal issues, nausea/vomiting and syncope/fainting. He
reported working on a jet when he started feeling dizzy and lightheaded and sat down and
vomited. The technician noted that appellant began to vomit in the ambulance as he was
transported to the hospital.
Appellant submitted emergency department provider order sheets dated April 21, 2015
from Dr. Watson who prescribed internal venous fluids and blood work. In an emergency
physician record dated April 21, 2015, Dr. Watson noted that appellant reported vomiting from
consuming spoiled food the previous night. Appellant noted experiencing cramping, abdominal
pain, nausea/vomiting with syncope. Dr. Watson diagnosed volume depletion, vomiting and
dehydration and discharged appellant. In an emergency care and treatment record dated
April 21, 2015, he noted appellant’s complaints of nausea and vomiting. Dr. Watson diagnosed
nausea/vomiting, syncope and dehydration. In emergency department nursing and data report, a
nurse noted treating appellant for nausea, vomiting, and possible syncope. She noted that
appellant was discharged home.
In a decision dated October 14, 2015, OWCP denied modification of the decision dated
June 5, 2015.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
2

The record contains an authorization for examination or treatment (Form CA-16) dated April 21, 2015. The
employing establishment advised that appellant reported experiencing severe light headiness and nausea while
working and vomited several times. The attending physician’s section of the CA-16 form was not completed.

2

of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.4
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
It is not disputed that on April 21, 2015 appellant was performing aircraft maintenance
duties. It is also not disputed that he was diagnosed with nausea/vomiting, syncope and
dehydration. However, appellant has not submitted sufficient medical evidence to establish that
his diagnosed conditions were caused or aggravated by the April 21, 2015 incident.
The medical reports from Dr. Watson noted that appellant reported vomiting from
consuming spoiled food the previous night. Appellant noted experiencing cramping, abdominal
pain, nausea/vomiting with syncope. Dr. Watson diagnosed volume depletion, vomiting and
dehydration, and discharged appellant from his care. These reports are insufficient to establish
the claim as Dr. Watson did not provide a history of the April 21, 2015 work incident or reflect
knowledge of appellant’s work duties that day,6 or specifically address how his employment
activities had caused or aggravated a diagnosed medical condition.7 Rather, Dr. Watson noted
that appellant reported the diagnosed nausea and vomiting were caused by eating spoiled food
the previous night.
Appellant submitted emergency department nursing notes dated April 21, 2015.
However, the Board has held that treatment notes signed by a nurse are not considered medical
3

Gary J. Watling, 52 ECAB 357 (2001).

4

T.H., 59 ECAB 388 (2008).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

6

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
7

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

3

evidence under FECA.8 Similarly, appellant submitted a report dated April 21, 2015, prepared
by an emergency medical technician who treated appellant for abdominal and gastrointestinal
issues, nausea/vomiting and syncope/fainting. As there is no evidence that the document was
prepared by a physician, it also is not considered medical evidence.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated, or aggravated by her employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.10 Appellant failed to submit such evidence, and OWCP
therefore properly denied appellant’s claim for compensation.
On appeal appellant asserts that OWCP had improperly denied his claim and believed he
submitted sufficient evidence to establish that his diagnosed nausea, vomiting and dehydration
were causally related to his employment. He has not submitted a physician’s report, based on an
accurate history, which describes how work activities on April 21, 2015 caused or aggravated his
diagnosed conditions of nausea, vomiting and dehydration.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.

8

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render amedical opinion under the FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).
9

Id.

10

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the October 14, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

